Case 1:18-cv-11339-DLC Document 14 Filed 04/01/19 Page 1 of 2
Case 1:18-cv-11339-DLC Document 12 Filed 03/29/19 Page 1 Of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT oF NEW YoRK

 

 

 

 

 

 

 

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No. l:lS-ev-l l339-DLC
Plaintiff, _ _
v. "USDC S»DNY
DGCE , §E?»l'l"
;(7?}2:[; 2111)70]13 subscriber assigned IP address ELE§§"RGMCAL§JY FH_HD
' ' ' ’ ones az L_

 

 

 

 

 

PLAINTIFF’S NOTICE OF SETTLEMENT AND
VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

PLEASE TAKE NOTICE, Plaintii`f Strike 3 Holdings, LLC (“Plaintiff”) has settled this
matter with John Doe, subscriber assigned IP address 67.243.217.1 (“Defendant”), through
Defendant’s counsel, Robert Cashrnan, Esq. Pursuant to the settlement agreement’s terms,
Plaintiff hereby voluntarily dismisses Defendant from this action With pre`ludice. Pursuant to
Fed.R.Civ.P. 4l(a)(l)(A)(i) Defendant John Doe has neither answered Plaintiff"S Complaint nor

filed a motion for summary judgment

 

Dated: l\/{areh 29, 2019 Respectfuily submitted,

\;(‘ 659/f 7 /M‘f/ 5’4“¢ By: /s/JacqlrelineMJames

Jaequeline M. James, Esq. (#1845)

Wv w cf . The James raw Firm, PLLC
_ g 445 Hamilton Avenue, Suite 1102
M fay White Plains, New Yorl< 10601

T: 914-358-6423

'*/'//‘r’ F: 914~358-6424

E~mail: jj ames@j acquelinej ameslaw.com
Atlr)meysfor Plaimyj"

 

Case 1:18-cv-11339-DLC Document 14 Filed 04/01/19 Page 2 of 2
Case l:lB-cV-11339-D1_C Document 12 Filed 03/29/19 Page 2 of 2

 

CERTIFICATE OF SERVICE 7

 

 

l hereby certify that on March 29, 2019, l electronically filed the foregoing document With
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

By: /s/ Jacqueline M. James
3acqueline M. James, Esq.

 

